HURD, J.
Upon conflicting evidence the magistrate has found that the defendant willfully abandoned his wife. The case cited by the appellant (People v. Cullen, 153 N. Y. 629, 47 N. E. 894) is not in point. In that case a separation had been effected by a decree in an action by the wife. There is no separation, but an abandonment, in this case. The suit in which the order for alimony was obtained was the husband's suit, and it is still pending. The mere pendency of the suit cannot oust the magistrate of jurisdiction, for it may not succeed.
Judgment affirmed, with costs.